DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 6/10/2022.
Claim 1  has been amended.
Claim 21-25has been added by amendment.
Claims 1-2, 5,10-11, 13, 18, 21-25 are pending.
Applicant’s election of group I, claims 1-10 and diabetes in the reply filed on 2/4/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/2019.
Claims 1-2, 5, 10, 13, 18, 21-25 are being examined.
The previous new matter rejection has been withdrawn in view of the amendment of the claims to no longer recite body fat percentage.
The art rejection has been withdrawn in view of the amendment.
Priority
The instant application was filed 10/30/2017 and is a national stage entry of	PCT/EP2016/059556 having an international filing date: 04/28/2016 and claims foreign priority to DE102015208083.8, filed 04/30/2015. 
Specification
The amendment filed 8/18/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the specification on pages 4, 10 has been amended to recite, “body fat percent”. The originally filed application did not recite, “body fat percent.”
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: The specification recites reference including see Kohonen T (2001) Self-25 Organizing Maps. Third, extended edition. Springer Berlin, Heidelberg, New York ) and Tang W, Zeve D, Suh JM, Bosnakovski D, Kyba M, Hammer RE, Tallquist MD, Graff JM (2008) White fat progenitor cells reside in the adipose vasculature. Science 322:583-6) but does not provide the references.   
Appropriate correction is required.
Response to Arguments
The response traverses the new matter objection to the specification in view of the certified translation of two paragraphs attached to the instant response.  MPEP 2163 and 2163.07 cite In re Oda (translation error) that sets out the test: see MPEP 2163.07 II. OBVIOUS ERRORS
An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).
In the instant response has not demonstrated that one of skill in the art would recognize the error in the specification and also recognize the appropriate correction.  Thus the objection is maintained.
Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 10, 13, 18, 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been amended to recite, “an average BMI of less than 25.”  The specification teaches average BMI of groups.  Thus the metes and bounds are unclear what an average BMI of an individual requires.  
Further claim 1 has been amended to recite, “the respective reference at a top value.”  The recitation “respective reference” lacks antecedent basis in the claim.  Thus the metes and bounds are unclear what “respective level” the limitation is referencing.  Further it is unclear what “a top value” encompasses or requires.
Claim 1 later recites, “the reference value.”  This limitation lacks antecedent basis in the claim. Thus the metes and bounds are unclear what “reference value” the limitation finds a basis in.
Claims 2, 5, 10, 18, are rejected as they depend from claim 1.  
Claim 21 has been amended to recite, “an average BMI of less than 25.”  The specification teaches average BMI of groups.  Thus the metes and bounds are unclear what an average BMI of an individual requires.  
Further claim 21 has been amended to recite, “the respective reference at a top value.”  The recitation “respective reference” lacks antecedent basis in the claim.  Thus the metes and bounds are unclear what “respective level” the limitation is referencing.  Further it is unclear what “a top value” encompasses or requires.
Claim 21 later recites, “the reference value.”  This limitation lacks antecedent basis in the claim. Thus the metes and bounds are unclear what “reference value” the limitation finds a basis in.

Response to arguments
The response traverses the rejection in view of the amendment.   This argument has been thoroughly reviewed but is not considered persuasive as the amendment has introduced new issues.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1-2, 5, 10, 13, 18, 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation, mental step, and mathematical concepts without significantly more. The claim(s) 1  and 21 recite(s) the abstract idea or mental step of detecting elevated or non-elevated expression of the recited genes . The claim recites, “diagnosing the individual having an average BMI less than 25 with an increased risk for developing type II diabetes , wherein the gene expression level is elevated if it deviates from the respective reference at a top value by at least 5%; and[[,]] wherein the gene expression level is non-elevated if it is reduced by at least 5% of the reference value .”  This is a mental step and/or natural correlation.  Further the claim requires an average BMI. The specification on page 1 teaches BMI is a calculating of ratio of weight divided by height.  These judicial exceptions are not integrated into a practical application because if there are no additional steps which depend from or require the making a diagnosis step. The claim 1 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional step is required of or dependent on the making diagnosis or establishing prognosis.
Claim analysis
The instant claim1 is directed a method of identifying risk for type II diabetes in an individual having an average BMI less than 25 comprising the steps of: a) puncturing the subcutaneous abdominal adipose tissue of the individual to obtain a sample of adipose tissue from the individual; b) extracting nucleic acid from the adipose tissue sample, wherein the sample mass is < 50 mg and wherein the nucleic acid is RNA; c) denaturing the RNA; d) reverse transcribing the denatured RNA into cDNA; e) pre-amplifying the cDNA; f) measuring gene expression level of high mobility group AT-hook 2 (HMGA2) via real- time polymerase chain reaction (PCR) and detecting elevated gene expression level of HMGA2; g) measuring gene expression level of peroxisome proliferator-activated receptor gamma (PPAR-gamma) via real-time PCR and detecting non-elevated gene expression level of PPAR- gamma; and h) diagnosing the individual having an average BMI less than 25 with an increased risk for developing type II diabetes; wherein the gene expression level is elevated if it deviates from the respective reference at a top value by at least 5%; and DM2\15761401 1U.S. Application No. 15/570,573 Attorney Ref. F6104-25601 Amendment E Page 6 of 12 wherein the gene expression level is non-elevated if it is reduced by at least 5% of the reference value.
The puncturing, extracting, denaturing, reverse transcribing, pre-amplifying and measuring are considered to be an active steps.
The step h) is a mental step and/or a natural correlation as it relies upon naturally occurring gene expression and BMI.
 Dependent claims set forth further limitations to the subject of the donor, the sample, how expression is determined.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim 1 directed to a process, machine, manufacture, or composition of matter?
 In the instant case for claim 1 the Step 1 requirement is satisfied as the claims are directed towards a process.  
In the instant case for claim 21 the Step 1 requirement is satisfied as the claims are directed towards a process. 
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim 1, claim(s) 1  and 21 recite(s) the abstract idea or mental step of detecting elevated or non-elevated expression of the recited genes . The claim recites, “diagnosing the individual having an average BMI less than 25 with an increased risk for developing type II diabetes , wherein the gene expression level is elevated if it deviates from the respective reference at a top value by at least 5%; and[[,]] wherein the gene expression level is non-elevated if it is reduced by at least 5% of the reference value .”  This is a mental step and/or natural correlation.  Further the claim requires an average BMI, which is a calculation.
Step 2A prong two.  Do the claims (1 or 21) recite additional elements that integrate the judicial exception into a practical application?  The answer is no as in the independent (1 or 21) and dependent claims require no additional steps which rely upon or require the step of making a diagnosis or establishing a prognosis.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claims 1 and 21 the claim requires puncturing, extracting, denaturing, reverse transcribing, pre-amplifying and measuring are considered to be an active steps.  The specification in paragraphs 0075-0080 teaches detection of HMGA2 and PPARgamma were by known methods, using commercially available reagents.  The claims requiring determining expression of the recited genes in adipose, which is routine and conventional in view of the teachings of Bullderdiek (WO2014/006163A1, published 1/9/2014).   The claims further provide a grouping step (abstract idea) and a preamble setting forth a natural correlation.   Dependent claims limit the sample, methods of detecting expression which are routine and conventional over the art of Bullderdiek (WO2014/006163A1, published 1/9/2014), of Ritthaler (In J Sports Med (1980) volume 1, pages 50-51), Toronen (FEBS Letters (1*991) volume 451, pages 142-146), Markowski (Genes Nutrition (2013) volume 8, pages 449-456), Valkonen (International Journal of epidemiology (2003) volume 31, pages 864-867). Campbell (Cancer Prev Rees (2009) volume 2, pages 37-42), Stahlberg (Methods (2010) volume 50, pages 282-288), Healy (Methods in molecular biology (2002) volume 193, pages 349-361) and Ventura (European Journal of Obstetrics & Gynecology and Reproductive Biology, Volume 169, Issue 1, July 2013, Pages 28-32..   
Thus the claims do not provide additional steps which are significantly more.
Response to Arguments
The response traverses the rejection asserting the judicial exceptions of the claims are unconventional.  This argument has been thoroughly reviewed but is not considered persuasive as the assertion of the judicial exception of the claim being unconventional is not part of the analysis.  Thus this argument is not persuasive.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634